            Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
          Case 1:16-cr-00576-JFK Document 344 Filed 03/02/21 Page 1 of 8

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #: _________________
------------------------------------X                                    DATE FILED: 03/02/2021
   UNITED STATES DISTRICT COURT
UNITED
   SOUTHERNSTATES      OF AMERICA
                    DISTRICT      OF NEW YORK                  :
   -----------------------------------------------------------x:
   In re-against-
         FANNIE MAE 2008 SECURITIES                           ::           No.  167831
                                                                           08 Civ.  Cr.(PAC)
                                                                                         576 (JFK)
   LITIGATION                                                 ::           09 MD 2013 (PAC)
ANTHONY MASCUZZIO,                                             :             OPINION & ORDER
                                                              :
                                                               :
                                                              :            OPINION & ORDER
                                  Defendant.                   :
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FORHONORABLE
    DEFENDANT PAUL A. CROTTY,
               ANTHONY        United States District Judge:
                        MASCUZZIO:
     Pro Se

FOR THE UNITED STATES OF AMERICA:       BACKGROUND1
     David W. Denton, Jr.
     U.S.
        TheATTORNEY’S       OFFICE
            early years of this decade FOR
                                       saw a THE
                                             boomSOUTHERN     DISTRICT
                                                  in home financing       OF fueled,
                                                                    which was NEW YORK
                                                                                     among

JOHN  F.things,
   other  KEENAN,
                by lowUnited      States
                       interest rates and laxDistrict      Judge:
                                              credit conditions. New lending instruments, such as

       Before
    subprime    the Court
             mortgages         is risk
                       (high credit a pro  seandmotion
                                       loans)           by Anthony
                                                 Alt-A mortgages        Mascuzzioloans)
                                                                 (low-documentation

renewing     his going.
   kept the boom request    for aplayed
                        Borrowers   sentence     reduction
                                        a role too; they took on to time served
                                                                 unmanageable risks onand
                                                                                       the
hisassumption
     immediate      release
              that the         pursuant
                       market would continueto   theand
                                             to rise  First     Step Act,
                                                        that refinancing      18would
                                                                         options U.S.C.
                                                                                      always be
§ 3582(c)(1)(A),
   available in the future.commonly    known was
                             Lending discipline as lacking
                                                    the compassionate        release
                                                           in the system. Mortgage originators did
statute.      Thehigh-risk
   not hold these  Government
                           mortgageopposes    thethan
                                    loans. Rather  motion,      arguing
                                                      carry the rising risk onthat   it isthe
                                                                               their books,
as originators
   meritless   soldas
                    theirMascuzzio’s       original
                          loans into the secondary     request
                                                   mortgage market,because,     once packages
                                                                    often as securitized
again,
   knownMascuzzio     has not
         as mortgage-backed      demonstrated
                            securities            themarkets
                                       (“MBSs”). MBS   required
                                                             grew almost exponentially.
“extraordinary and compelling reasons” for a reduction in
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
sentence and the 18 U.S.C. § 3553(a) sentencing factors do not
   and home prices began to fall. In light of the changing housing market, banks modified their
warrant a modification to his term of imprisonment. For the
   lending practices and became unwilling to refinance home mortgages without refinancing.
reasons set forth below, Mascuzzio’s renewed motion is DENIED.

    1
     Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
    dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                             1
                                                        1
      Case 1:16-cr-00576-JFK Document 344 Filed 03/02/21 Page 2 of 8



     I.     Background

     The Court assumes familiarity with its June 8, 2020 Opinion

& Order (“the June 8 Decision”) which denied Mascuzzio’s request

for a sentence reduction or his immediate transfer into home

confinement due to Mascuzzio’s underlying health issues and the

threat posed by the coronavirus, COVID-19. See United States v.

Mascuzzio, No. 16 Cr. 576 (JFK), 2020 WL 3050549 (S.D.N.Y. June

8, 2020).

     On May 21, 2020, Mascuzzio (through his counsel at the

time) filed a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) on the grounds that Mascuzzio’s

history of asthma and the COVID-19 pandemic constitute

“extraordinary and compelling reasons” to modify his sentence.

See id. at *2.    The Government opposed Mascuzzio’s motion on the

merits, and Mascuzzio (through his counsel) declined to file a

reply. See id.

     On June 8, 2020, the Court denied Mascuzzio’s motion.             (ECF

No. 326.)    As a preliminary matter, the Court determined that

Mascuzzio “failed to articulate an extraordinary and compelling

reason why his sentence should be reduced” because Mascuzzio’s

age was not enough (he was 40 at the time) and his asthma was

not severe enough to warrant compassionate release due to the

COVID-19 pandemic. See Mascuzzio, 2020 WL 3050549, at *3.

Second, and “decisive” to Mascuzzio’s motion, the Court


                                    2
      Case 1:16-cr-00576-JFK Document 344 Filed 03/02/21 Page 3 of 8



determined that even if Mascuzzio’s health issues constituted

“extraordinary and compelling reasons” to reduce his sentence,

application of the 18 U.S.C. § 3553(a) sentencing factors

outweighed any such reduction. See id. at *4.

     On January 5, 2021, the Court received two pro se letters

from Mascuzzio dated December 21, 2020, and December 24, 2020,

in which he once again requested immediate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i).      The Court requested the

Government respond, and on February 5, 2021, the Government

filed a letter opposing Mascuzzio’s request on many of the same

grounds that the Government raised in its opposition to

Mascuzzio’s original motion.     (ECF No. 338.)     The Government’s

letter noted that, on January 5, 2021, Mascuzzio refused to be

vaccinated against COVID-19, and “it would be perverse to grant

compassionate release on the grounds of risks from COVID-19 to

an individual who refuses to take available steps to mitigate

those risks to himself and others.”       (Id. at 3–4.)     On February

24, 2021, the Court received three pro se letters from

Mascuzzio, dated February 5, 2021, February 8, 2021, and

February 12, 2021, all of which reiterated his request for

immediate release into home confinement.        Mascuzzio’s February

12, 2021 letter acknowledged that he refused the Moderna COVID-

19 vaccine.




                                    3
      Case 1:16-cr-00576-JFK Document 344 Filed 03/02/21 Page 4 of 8



     II.   Discussion

           A.   Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the defendant” provided the

defendant has exhausted certain administrative requirements. 18

U.S.C. § 3582(c)(1)(A).     Under these circumstances, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id.

§ 3582(c)(1)(A).   “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors outweigh the

extraordinary and compelling reasons warranting compassionate

release and whether compassionate release would undermine the

goals of the original sentence.” United States v. Daugerdas, ---

F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (brackets, ellipsis, and internal

quotation marks omitted) (quoting United States v. Ebbers, 432

F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020)).

     On September 25, 2020, the Second Circuit ruled that the

policy statement issued by the U.S. Sentencing Commission

pertaining to compassionate release, section 1B1.13 of the


                                    4
      Case 1:16-cr-00576-JFK Document 344 Filed 03/02/21 Page 5 of 8



Sentencing Guidelines, “is not ‘applicable’ to compassionate

release motions brought by defendants,” and “cannot constrain

district courts’ discretion to consider whether any reasons are

extraordinary and compelling.” United States v. Brooker, 976

F.3d 228, 236 (2d Cir. 2020).      Accordingly, as the court in

United States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051

(S.D.N.Y. Sept. 29, 2020), explained:

     when assessing a motion brought directly by an
     imprisoned person rather than by the BOP, the Court is
     constrained neither by [§] 1B1.13’s enumeration of
     extraordinary and compelling reasons, nor by its
     freestanding requirement that the defendant seeking
     release not pose any danger to the community. Rather,
     the Court may “consider the full slate of extraordinary
     and compelling reasons that an imprisoned person might
     bring before [it] in motions for compassionate release.”
     However, even if such reasons are present, the Court
     must also assure itself that release is consistent with
     “the factors set forth in section 3553(a) to the extent
     that they are applicable.”

Id. at *2 (footnote and internal citations omitted).

     “[P]ro se litigants generally are entitled to a liberal

construction of their pleadings, which should be read ‘to raise

the strongest arguments that they suggest.’” Green v. United

States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996)).

          B.     Analysis

     Mascuzzio’s renewed request for compassionate release is

without merit.    First, Mascuzzio’s medical conditions and the

guidance promulgated by the Centers for Disease Control and


                                    5
      Case 1:16-cr-00576-JFK Document 344 Filed 03/02/21 Page 6 of 8



Prevention regarding relevant COVID-19 risk factors have not

changed in any meaningful or substantial way.         Accordingly, and

once again, Mascuzzio has failed to articulate a sufficiently

extraordinary or compelling reason why the COVID-19 pandemic

warrants his immediate release.      “The current COVID-19 pandemic

is an unprecedented worldwide catastrophe.        But it does not

warrant the early release of sentenced inmates in federal

prisons convicted of serious, dangerous offenses, like [the

defendant], whose medical conditions and risk of contracting the

virus cannot be deemed ‘extraordinary and compelling.’” United

States v. Mood, No. 19 Cr. 113 (VB), 2020 WL 3256333, at *1

(S.D.N.Y. June 16, 2020) (denying release to 53-year-old with

diabetes, hypertension, and obesity where “[t]here is no

question that [the defendant] has health issues, but his

condition is stable and has been effectively managed by routine

monitoring and medication”).

     Second, none of the other issues that Mascuzzio raises,

such as his prison work assignments or the camp where he is

housed, warrant his immediate release.       Indeed, these issues are

not even appropriately addressed to the Court. See United States

v. Kanagbou, 726 F. App’x 21, 25 n.1 (2d Cir. 2018) (“[I]t is

well established that the district court does not control how

the Executive Branch carries out a defendant’s sentence.”)

(citing 18 U.S.C. § 3621(b)).


                                    6
      Case 1:16-cr-00576-JFK Document 344 Filed 03/02/21 Page 7 of 8



     Finally, and once again decisive here, even if Mascuzzio’s

health issues constituted “extraordinary and compelling reasons”

to reduce his sentence—which the Court would be hard-pressed to

conclude in light of Mascuzzio’s voluntary refusal of an

approved vaccine that is “highly effective at preventing COVID-

19” and “may also help keep [him] from getting seriously ill

even if [he did] get COVID-19,” Benefits of Getting Vaccinated,

Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-

benefits.html (last visited Feb. 26, 2021)—application of the §

3553(a) sentencing factors once again outweighs the reasons

Mascuzzio proffers for a reduction to his sentence.          For the

reasons stated in the June 8 Decision and during Mascuzzio’s May

4, 2018 sentencing, the Court finds that reducing Mascuzzio’s

significantly below-Guidelines 84-month term of incarceration

into one of home confinement would disserve the sentencing

factors set forth in 18 U.S.C. § 3553(a). See Mascuzzio, 2020 WL

3050549, at *4; see also United States v. Kerrigan, No. 16 Cr.

576 (JFK), 2020 WL 2488269, at *4 (S.D.N.Y. May 14, 2020)

(denying compassionate release to one of Mascuzzio’s co-

defendants).   Accordingly, Mascuzzio’s renewed request for a

sentence modification is denied. Cf. United States v. Kerrigan,

No. 16 Cr. 576 (JFK), Dkt. No. 343, at 9 (S.D.N.Y. Mar. 2,




                                    7
         Case 1:16-cr-00576-JFK Document 344 Filed 03/02/21 Page 8 of 8



2021) (denying a similar renewed request for compassionate

release by Mascuzzio’s co-defendant).

     III.     Conclusion

     For the reasons set forth above, Mascuzzio’s renewed motion

for a sentence reduction is DENIED.

SO ORDERED.

Dated:    New York, New York
          March 2, 2021




                                       8
